Citation Nr: 1221081	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to December 28, 2005, for the grant of a 100 percent disability evaluation for service-connected bipolar disorder, mixed.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This claim was previously remanded by the Board in April 2010 for additional development.  


FINDINGS OF FACT

1.  As of October 5, 2000, the Veteran's bipolar disorder has been manifested by severe occupational and social impairment due to such symptomatology as intermittent auditory hallucinations, destructive behavior, self-isolation, and irritability with outbursts of anger.  

2.  Prior to October 5, 2000, the Veteran was found to be logical and fully oriented in all spheres with no evidence of suicidal/homicidal ideation or hallucinations.   

3.  The Veteran's claim to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder was received on June 18, 1998.  


CONCLUSIONS OF LAW

1.  An effective date of October 5, 2000, for the assignment of a 100 percent disability evaluation for bipolar disorder is warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2011).  

2.  An effective date earlier than October 5, 2000, for the assignment of a 100 percent disability evaluation for bipolar disorder is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in December 2006 addressed all notice elements listed under 3.159(b)(1).  The letter informed him of what evidence was required to substantiate a claim for an earlier effective date and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received several VA medical examinations in conjunction with this claim, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Facts and Analysis

The Veteran contends that he is entitled to an effective date prior to December 28, 2005, for the assignment of a 100 percent disability evaluation for his service-connected bipolar disorder.  As outlined below, the evidence demonstrates that a 100 percent disability evaluation is warranted as of October 5, 2000.  However, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 50 percent is not warranted prior to October 5, 2000.  

The record reflects that VA received a claim to reopen a previously denied claim of entitlement to service connection for a nervous disorder on June 18, 1998.  The Board reopened the Veteran's claim in August 2003 and subsequently granted service connection for a psychiatric disorder in April 2005.  In an October 2005 rating decision, the RO assigned a 50 percent disability evaluation for bipolar disorder under Diagnostic Code 9432, effective as of August 1, 1998.  A temporary 100 percent disability evaluation was assigned from June 10, 1998 to July 31, 1998.  

On December 28, 2005, the Veteran was hospitalized for his service-connected psychiatric disorder.  During hospitalization, the Veteran reported auditory hallucinations, suicidal ideation and persecutory ideation.  A Global Assessment of Functioning (GAF) score of 25 was assigned at this time.  Based on this evidence, the RO in Roanoke, Virginia increased the Veteran's disability evaluation to 100 percent, effective as of December 28, 2005.  

The Board has reviewed the medical evidence of record prepared prior to December 28, 2005.  This evidence suggests that a 100 percent disability evaluation is warranted as of October 5, 2000, but no earlier.  According to a November 1998 VA record, the Veteran attempted suicide some two years earlier by ingesting medications.  This would have been more than one year prior to the date of receipt of the Veteran's claim.  Upon evaluation in November 1998, the Veteran was coherent and logical with no suicidal or homicidal ideations.  He also denied any hallucinations or delusions.  He was deemed to be oriented in all spheres and in full contact with reality.  

The record also contains a VA treatment record dated October 2000.  The Veteran reported that he suffered from nervousness.  He also described faulty interpersonal relationships and indicated that he was always alone.  He also reported hearing voices and having feelings of persecution.  The evaluating physician concluded that the Veteran was chronically and severely ill and that his condition was totally and permanently incapacitating.  No discussion or rationale was provided in support of this opinion.  

The Veteran was treated for psychiatric symptomatology in June 2002.  The Veteran reported depression, irritability, outbursts of aggressive behavior and insomnia.  Examination revealed the Veteran to be irritable and anxious with a blunted affect.  He also reported vague suicidal ideation and his insight and judgment were deemed to be poor.  It was also noted that the Veteran was easily angered and that he opted to stay home to avoid problems with others.  The Veteran was admitted at this time because he was having ideas and wishes to do "something big and bad."  A GAF score of 20 was assigned upon admittance.  At discharge, the Veteran was oriented.  No suicidal behavior or psychotic behavior was observed after more than 48 hours of observation.  The Veteran did indicate that he heard his name being called though.  The Veteran's affect was blunted and constricted, however, and his mood was anxious.  Insight remained poor but judgment was deemed to be fair.  A GAF score of 55 was assigned upon discharge.  

A VA outpatient treatment note dated May 2004 indicates that the Veteran was depressed and irritable.  He denied suicidal or homicidal ideation at this time, as well as any perceptual abnormalities.  A GAF score of 53 was assigned.  A subsequent record dated August 2004 reflects intense irritability and frequent episodes of loss of temper for no specific reason.  This was felt to be related to a VA Compensation and Pension examination that was scheduled in the near future.  He again denied perceptual abnormalities or suicidal and homicidal ideation.  A GAF score of 55 was assigned.  

The Veteran was subsequently afforded a VA examination in August 2004.  The Veteran and his wife reported that he had episodes of two or three weeks duration in which he would feel sad, depressed and irritable.  He also lost interest in daily activities and suffered from insomnia and an inability to concentrate.  The Veteran did not report any psychotic symptoms or cognitive symptoms.  Examination revealed the Veteran to be appropriately dressed with adequate hygiene.  He was also alert and in contact with reality with no evidence of delusions or hallucinations.  Thought processes were coherent and logical, and the Veteran had no obsessions, panic attacks or suicidal ideas.  His mood was depressed and irritable however, and his affected was constricted and appropriate.  He was oriented to person and place but partially disoriented in time.  Memory was intact, but judgment and insight were poor.  The examiner concluded that these symptoms seriously interfered with the Veteran's employment functioning and social functioning.  The examiner diagnosed the Veteran with bipolar I disorder, mixed, previously diagnosed as schizophrenia, undifferentiated type.  A GAF score of 50 was assigned at this time.  
The Veteran was also seen by VA on an outpatient basis in May 2005.  The Veteran reported that he had been feeling very depressed lately for no apparent reason.  However, he continued to deny any perceptual abnormalities, suicidal ideation or homicidal ideation.  A GAF score of 57 was assigned at this time.  

The above evidence demonstrates that a 100 percent disability evaluation is warranted as of October 5, 2000, but no earlier.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Under the General Rating Formula for Mental Disorders, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

According to the October 5, 2000, VA psychiatric note, the Veteran suffered from a psychiatric disorder that was chronic and severe and resulted in total and permanent incapacitation.  This was due to symptomatology such as self isolation, auditory hallucinations and destructive behavior.  While these symptoms were not exhibited upon VA treatment in 2004, the Veteran did maintain that he was very irritable and depressed.  The August 2004 VA examiner also opined that the Veteran's PTSD seriously interfered with his occupational and social functioning.  The Veteran was also found to be somewhat disoriented to time during this examination with poor insight and judgment.  As such, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent disability evaluation is warranted for the Veteran's psychiatric disorder as of October 5, 2000.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability evaluation prior to October 5, 2000.  Initially, the Board notes that the Veteran's claim to reopen was not received until June 1998.  As such, the Veteran's arguments of entitlement to a 100 percent disability evaluation prior to this date are without merit.  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is also no medical evidence prior to October 5, 2000, to suggest a 100 percent disability evaluation is warranted.  According to a November 1998 record, the Veteran was fully oriented and in full contact with reality.  The Veteran was also deemed to be coherent and logical with no suicidal or homicidal ideations.  This evidence does not suggest that a 100 percent disability evaluation was warranted as of this time.  The record contains no other evidence, to include evidence created within the year prior to the Veteran's claim that would suggest that a 100 percent disability evaluation is warranted prior to October 5, 2000.  

Having resolved all reasonable doubt in favor of the Veteran, the Board concludes that an effective date of October 5, 2000, is warranted for the assignment of a 100 percent disability evaluation for bipolar disorder.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record is against the claim of entitlement to an effective date prior to October 5, 2000.  Therefore, the claim is partially granted.  

ORDER

An effective date of October 5, 2000, for the assignment of a 100 percent disability evaluation for the Veteran's service-connected bipolar disorder is warranted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


